Citation Nr: 1821311	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for chronic bronchitis, claimed as left lower lobe pneumonia (respiratory disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to November 1967.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a January 2014 rating decision issued by the Department of Veteran Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction still remains with the VA regional office (RO) in Huntington, West Virginia.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a compensable disability evaluation for his service connected respiratory disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the claim.  

The Veteran's most recent VA examination was in January 2014.  Diagnostic Testing revealed pre-bronchodilator results of FVC of 79 percent predicted, FEV-1 of 80 percent predicted, FEV-1/FVC of 102 percent predicted, and DLCO of 70 percent predicated.  Post-bronchodilator PFT results yielded a FVC of 66 percent predicted, FEV-1of 66 percent predicted, FEV-1/FVC of 100 percent.  Moreover, the examiner opined that the measurement of FEV-1/FVC most accurately reflected the Veteran's level of disability.  However, the examiner did not provide a rationale as to why the FEV-1/FVC measurement most accurately reflected the Veteran's level of disability.  To that end, the Board finds the January 2014 VA examination inadequate due to the failure to provide a reason why FEV-1/FVC was the most accurate measure of the Veteran's respiratory disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran underwent a private examination in September 2014 to assess the severity of his respiratory disability.  See February 2017 Private Treatment Records.  The Diagnostic Testing reveled pre-bronchodilator results of FVC of 67 percent predicted, FEV-1 of 65 percent predicted, FEV-1/FVC of 104 percent predicted, and DLCO of 94 percent predicated.  Post-bronchodilator PFT results yielded a FVC of 75 percent predicted, FEV-1of 70 percent predicted, FEV-1/FVC of 100 percent.  The Veteran also received a new diagnosis of emphysema during this particular examination.   

At his February 2017 Board hearing, the Veteran indicated that he has experienced a worsening of his symptoms related to his respiratory disability.   The Veteran reported shortness of breath, dyspnea with exertion, frequent chest infections, and incapacitating episodes due to his respiratory disability.  Under the circumstances, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected right foot disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination);  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

The Veteran and his representative also alluded to potential outstanding medical records that would support the Veteran's contentions that his respiratory disability is more disabling than the current non-compensable rating.  However, review of the record indicates that those records have not been associated with the record.  Thus, additional development is needed to retrieve any outstanding medical records related to the Veteran's treatment for his respiratory disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his service-connected respiratory disability that is not currently of record.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), schedule the Veteran for a new VA examination in support of his claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran, to include all pulmonary functioning tests.  Testing should be conducted in both pre-bronchodilator and post-bronchodilator status.  If the examiner concludes that post-bronchodilator testing cannot or should not be conducted, he or she must explain why this is the case.

A description of the Veteran's symptoms and their effect on his activities of daily living would be of assistance to the Board in adjudicating this claim.

The examiner should also address the Veteran's contention regarding experiencing incapacitating episodes due to his respiratory disability.   

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case (which addresses all evidence added to the file since the previous SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




